Citation Nr: 1823018	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  08-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart disorder, including as secondary to a service-connected disability.  

2. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012). 

The Veteran served on active duty from April 1937 to July 1939, and from December 1939 to June 1943.  He died in January 2013.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in December 2007, which, in pertinent part, confirmed and continued a previous denial of entitlement to service connection for heart problems as secondary to a 
left knee disability and denied entitlement to special monthly compensation based on aid and attendance.

The Board originally remanded the case in September 2008.  In April 2009, the Board denied the issues.  The Veteran appealed the April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010 the Court granted a Joint Motion for Remand (Joint Motion) vacating and remanding the Board's April 2009 decision.  The Board remanded the case in October 2010.

As indicated above, the Veteran died in January 2013.  Subsequent to the Veteran's death, the appellant timely requested that she be substituted for the Veteran.  VA allowed the substitution in an April 2014 decision.  See 38 U.S.C.A. § 5121A.  

The case was again remanded April 2015, for a VA medical opinion retroactively evaluating the etiology of a cardiovascular disorder, whether secondary to his already service-connected left knee and left hip orthopedic disabilities.  Then more recently an advisory opinion was obtained from the Veterans Health Administration (VHA).  An addendum opinion was procured in December 2017.


FINDINGS OF FACT

1. A heart disorder was not incurred in service, nor is it proximately due to or the result of the Veteran's military service.

2. The Veteran was not in need of aid and attendance, nor required housebound status due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a heart disorder, including as secondary to a service-connected left knee or hip disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2. The criteria are not met for SMC based on the need for regular aid and attendance of another person or by reason of being housebound.  38 U.S.C.A. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for a Heart Disorder

A. Applicable Law

Under VA law, direct service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Secondary service connection is available for a condition proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statements, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

B. Factual Background

Reviewing the evidence, the Veteran did not have symptoms, evaluation, or diagnosis for any heart or cardiovascular condition during his active military service.  STRs show that he did undergo extensive treatment for left knee problems, this including for fitting and monitoring of a left knee brace on several occasions, this including from February 1947, January 1954 and May 1954.  

Specifically, these latter records are considered pursuant to the terms of the prior Joint Motion.  The February 1947 record indicated that the Veteran had instability of the left leg, shrinking of the left upper muscles of the leg, as incurred in service.  The medical history indicated no hospitalization.  He had been to the doctor three times since discharge.  He had worked about 36 months since discharge.  After a thorough VA medical examination, the diagnosis was in part, unstable left knee following removal of patella and semilunar cartilages of the left knee.  Also diagnosed, atrophy of the left thigh muscles, moderate.  The clinical evaluation showed removal of the left patella and semilunar cartilage of the left knee.  Also present was quadriceps atrophy of the left thigh.  

The January 1954 record indicates, the Veteran's chief complaint was unstable left knee with broken brace.  It was indicated that the Veteran was unable to work full time because of this heavy brace.  

The May 1954 VA hospitalization record indicates, the diagnoses on admission consisted of pyelitis, possible; and renal stones, possible.  

There was subsequent to service a December 1975 VA treatment record indicating that the Veteran underwent evaluation for congestive heart failure.  

The December 2007 lay witness statement provided by the Veteran indicated that the sedentary lifestyle brought upon by the consequences and impact of his service-connected physical conditions was a factor in his cardiovascular problems, including those involving hypertension.  

In his May 2008 VA Form 9 (Substantive Appeal), the Veteran alleged and provided supporting medical documentation that stress from pain caused an increase in Norepinephrine, which was better known as adrenaline.  This was well known as the cause of high blood pressure and heart problems.   

The Veteran during his lifetime indicated by correspondence provided May 2008 that he was unable to go out and do things for himself resulting from the left knee condition.  The condition made him unable to be mobile and prevented him from taking a bath and other personal issues. 

On VA examination in November 2008, the diagnosis was hypertension, less likely than not likely secondary to service-connected left knee condition.  Also, coronary artery disease with chronic congestive heart failure, less likely than not likely secondary to service-connected left knee condition.  The stated opinion rationale was as follows:

The Veteran's claim for service connection for hypertension and coronary artery disease appears to be based on Dr. Harris' assertion that the Veteran's longstanding service-connected knee condition has resulted in sufficient impairment of physical activity and lifestyle so as to increase his risk for hypertension and thus coronary artery disease.  Additional consideration could be given to the concept that a chronic pain condition might be expected to result in a chronic stress reaction such as may be seen in posttraumatic stress disorder or similar conditions and lead by that pathway to chronically elevated blood pressure and thence coronary artery disease.  I am not persuaded that either mechanism has contributed to or caused this Veteran's hypertension and/or coronary artery disease.  His condition is commonly seen in individuals of such advanced age and there is no evidence of any premature development of hypertension or heart disease (typically considered to be premature in the 6th or 7th decade of life).  

Premature disease is typically seen in persons with unusual or extraordinary risk factors for the development of hypertension and coronary artery disease.  The Veteran's conditions were not present until well into his 9th decade of life.  He worked until his late 70s by his report, again atypical for individuals with premature cardiovascular disease.  I do not find any compelling evidence that his activity level and lifestyle have been so seriously impaired as to result in dietary or metabolic abnormalities increasing risk for hypertension or coronary artery disease.  He has no evidence of significant obesity or metabolic disorders such as insulin resistance or diabetes mellitus which might be attributable to obesity caused by enforced sedentary lifestyle caused by his knee condition.  

I do not find compelling evidence that the Veteran has suffered an extraordinary chronic pain condition as a possible etiology for his hypertension and coronary artery disease (CAD).  There is no history of intractable pain that might reasonably be so stressful as to lead to the physiologic changes associated with chronic stress conditions.  I can find no evidence the Veteran has been diagnosed or treated for any such condition.  By his own history, he has been able to manage his pain from the service-connected left knee condition with nonprescription analgesics sufficient to allow him to perform his occupation as a mechanic.  The absence of history of consultations for evaluation of the knee condition for modern interventions implies that the pain from the knee, although present, was neither intolerable nor intractable.  

In conclusion, I find no evidence to support a claim that the Veteran's chronic left knee condition has resulted in either impairment of activity level and lifestyle or chronic pain condition of such severity so as to cause 
the Veteran's hypertension and coronary artery disease.  In my opinion, these conditions are a natural consequence of the Veteran's very advanced age.

By September 2010 correspondence, the Veteran reported that in 1989 it was found that he had a heart problem, and he maintained that this represented the onset of cardiovascular problems following the earlier manifestation of orthopedic joint issues.

The January 2011 lay witness statement of the Veteran's spouse indicates that the Veteran had a history of needing to use different left knee braces, and that before the Veteran got progressively worse with his disability he never experienced high blood pressure.  Due to his sedentary lifestyle and orthopedic problems he had now had six stents in his heart, one stent in the artery in his leg, and a pacemaker.  It was stated that it was 

The March 2011 statement from a private physician, Dr. L. H., states that the Veteran was service-connected for degenerative joint disease of his left knee.  He had had considerable pain in this knee for years and it had been worsening.  He also had hypertension which was currently being treated with medication.  He had been more sedentary secondary to his knee pain and it was more likely than not that his knee and his lifestyle had affected his hypertension.  

At his October 2011 VA examination, the Veteran was indicated to have had ischemic heart disease.  There was a history of procedures consisting of percutaneous coronary intervention (PCI) and myocardial infarction.  There was a history of an implanted cardiac pacemaker.  The Veteran had congestive heart failure.  Exercise testing estimate was 1-3 METS.  The opinion on the issue of causation was provided which as stated was unfavorable, and reiterated the conclusions of the November 2008 VA examiner.  

Pursuant to the April 2015 Board remand, the another VA medical opinion was provided.  This opinion stated:

There is no medical evidence that the Veteran's heart disorder/disease was permanently aggravated (underwent a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left lower extremity disability (his service-connected left knee disability and his subsequent service-connected left hip disability).  These are separate and distinct conditions and the heart condition would not be expected to be caused by or permanently aggravated by a knee or hip condition.  The supposition that his limited mobility had a significant effect on the progression of his heart disease is speculation and to attribute any specific degree of effect on his heart condition would be only speculation. The Veteran had multiple risk factors for the development of CAD/heart disease including age, male gender, hypertension, hyperlipidemia, history of smoking, and sedentary lifestyle.  The sedentary lifestyle is a risk factor but to attribute a specific risk due to this to his CAD would be mere speculation.

Thereafter, a VHA expert medical opinion was obtained from a cardiologist.  The December 2017 opinion given was that the Veteran's left lower extremity disability did not cause his cardiovascular disorders.  Next, the opinion provided was that the left lower extremity disability did not aggravate or contribute to the coronary artery disease (CAD), atrial fibrillation, or heart failure.  The stated rationale was as follows:

In 1942, at the age of 22, while serving in Panama, the late Veteran seriously injured his left patella, leading to leg instability and knee surgery.  In his 80s, he was diagnosed with 4-vessel coronary artery disease... and atrial fibrillation.  The Veteran's CAD more likely than not was the primary cause for the atrial fibrillation, since the Veteran's hypertension, diagnosed in 2003, was milder and short-lived by comparison, and CAD is the other major cause of these cardiac diseases.  "Heart failure" is often written on the Veteran's chart, but neither the Veteran's history nor the one available LVEF is consistent with HF, I could not find any other imaging studies to confirm it, and although it showed up it cut and pasted problem lists, I found no clinical notes nor cardiology consults that endorsed or addressed the diagnosis.  Therefore, there is insufficient evidence to support a diagnosis of heart failure.  The CAD at age 85 resulted from multiple, clinically significant risk factors for the disease -- in his case, age, gender, hypertension, 2-3 ppd and 30 years smoking history, and dyslipidemia.  

The Veteran reported working as a mechanic through 2002.  Other reports cite 1992 as the year of his retirement.  Nonetheless, he seemed to have remained active until the last 5 years of his life, 2008-2013, when he became increasingly sedentary, and in the last two years, from ages 91-93, at least one note records that he was largely immobile.  Since complaints of knee pain occur frequently in the medical record in these last 5 years, it is more likely than not that the knee pain contributed significantly to his sedentary status.  

In summary, the Veteran's coronary disease was diagnosed in 2005 and was already well established 3 years prior to the time when he became sedentary.  For this reason and for those noted in the previous opinions ...the physical inactivity related to the Veteran's service-connected left lower extremity injuries (1942 - patella, 2011 - femur) is less likely than not to have contributed to his cardiovascular disorders.  And since it is not possible to separate the impact of the 5 years of sedentariness from that of all the other risk factors, any aggravation of or contribution to the cardiac disease due to the lower extremity injuries cannot be established without resorting to speculation.   

I was not able to find any VA treatment record document from December 1975 documenting an evaluation for heart failure.  The only record from December 1975 is listed in VBMS under "Exchange beneficiary information" and lists only the Veteran's service-connected knee condition.

The remand states that the Veteran recounted "that his left leg disabilities along with needed medications" caused "considerable weight gain which then caused hypertension amongst other problems."  This is less likely 
than not to have been the case since CAPRI documents that the Veteran's hypertension was generally at or below the target of 140/90, and the Veteran's weight was stable at about 160-170 lbs. for many years, until, in 2011, when he lost 10 percent of his body weight and entered hospice.  The last weight noted in CAPRI is listed on August 8, 2012 as 107.25 lbs.  

An opinion addendum stated:  

VBMS reviewed.  The available records note simultaneous diagnosis of aortic stenosis and heart failure.  Given that the Veteran was 33 years old, and that there is no evidence of hypertension at that time, and that he was not diagnosed with CAD until age 85, it is more likely than not that the heart failure was caused by his aortic stenosis.  

As stated in the original opinion, musculoskeletal disorders do not directly cause or aggravate cardiovascular disorders.  This is the case with aortic stenosis which results from congenital causes or valvular infection, and is less likely than not to have been caused or aggravated by the Veteran's knee condition.  Correspondingly, the Veteran's knee condition is less likely than not to have been caused or aggravated by his heart failure.  

C. Analysis of the Claim

Based upon the foregoing, the Board must deny the claim.  As indicated within the Board's April 2009 decision that originally denied the claim, there is a clear lack of evidence of a direct relationship to service.  The Veteran's Service Treatment Records (STRs) show extensive evaluation and treatment for a left knee disability.  There were no complaints of or treatment therein for any heart condition.  The first indication of any issue post-service was a December 1975 outpatient report which showed diagnoses of congestive heart failure and cardiomegaly.  This report was dated over 30 years after the Veteran's separation from service.  There was no evidence in the record of ongoing treatment for heart problems until approximately 2000.  It follows that overall, there is no competent or probative evidence etiologically linking cardiovascular problems to the Veteran's service.
 
For secondary service connection, the evidence likewise preponderates against the claim.  There are two sufficiently informed VA medical opinions which state the conclusion that the Veteran's service-connected orthopedic disorders of the left knee, and hip, did not cause or contribute to his diagnosed heart and cardiovascular disorders.  The stated rationale was that the pain did not approach intractable levels and was well-managed, and further, that there were no intermediary signs or physical test readings such as elevated glucose or other metabolic signs.  The Veteran had led a fairly active lifestyle and worked steadily up until his late 70s.  The cardiovascular conditions claimed were diagnosed late in life.  There were other nonservice-related factors explaining the cause of his symptomatology, this including age, and history of smoking.  Additionally, with regard to the prior medical evaluation for congenital heart failure while the Veteran was in his 30s, the reviewing VHA physician concluded that this was associated with then existing aortic stenosis.    

Also concluded by at least two examiners, was that the Veteran's service-connected orthopedic disorders of the left knee and hip did not initially cause, or chronically aggravate his heart condition.  See 38 C.F.R. § 3.310(b) (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the best medical evidence and information weighs against this claim. The Board has undertaken appropriate to supplement the record by competent expert medical opinion.  Where the evidence weighs against service connection, VA's benefit-of-the-doubt doctrine is not for application.  The claim is being denied.  

Special Monthly Compensation

Under applicable VA law and regulations, SMC benefits based on need for regular aid and attendance are payable when there is service-connected disability for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance and/or permanently bedridden are set forth in more detail in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Under 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3): inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. 

Having evaluated the medical evidence from the relevant time period, the Veteran was not in requirement of aid and attendance, or in housebound status as the result of service-connected disability.  He did undergo VA Medical Center (VAMC) hospitalization November 2011 for several gastrointestinal and cardiovascular conditions.  There is not any point in time where his service-connected left knee and hip disorders met either prerequisite for SMC, these being the requirements of aid and attendance, and/or housebound status. 

Accordingly, the criteria for establishing SMC are not met.  The preponderance of the evidence weighs against the claim, and it must be denied.


ORDER

Service connection for a heart disorder, including as secondary to a service-connected disability is denied.  

SMC based on the need for regular aid and attendance of another person or by reason of being housebound is denied.
 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


